                 Case 2:19-cv-01984-BJR Document 36 Filed 04/30/20 Page 1 of 1




 1
                                                              Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10   PACIFIC WOODTECH CORPORATION,                   Case No. 2:19-cv-01984 BJR
     a Washington corporation,
11
                       Plaintiff,                    ORDER GRANTING JOINT MOTION
12                                                   TO EXTEND TEMPORARY
            v.                                       INJUNCTION
13
     DANIEL SEMSAK, an individual,
14
                       Defendant.
15

16
                                                  ORDER
17

18          The Court having reviewed the parties’ Joint Motion to Extend Temporary Injunction,

19   Dkt. No. 35, the Motion is GRANTED. The temporary injunction is continued in effect until July

20   1, 2020.

21
            Dated this 30th day of April, 2020.
22

23

24                                           The Honorable Barbara J. Rothstein
25                                           United States District Court Judge

26
